 1   Rachel E. Kaufman, CA Bar No. 259353
     Avi R. Kaufman, pro hac vice
 2   KAUFMAN P.A.
 3   400 NW 26th Street
     Miami, FL 33127
 4   Telephone: (305) 469-5881
     rachel@kaufmanpa.com
 5
     Amanda F. Benedict, CA Bar No. 200291
 6   LAW OFFICE OF AMANDA F. BENEDICT
 7   7710 Hazard Center Dr., Ste E-104
     San Diego, CA 92108
 8   Telephone: (760) 822-1911
     Facsimile: (760) 452-7560
 9   amanda@amandabenedict.com
10   Counsel for Plaintiff and all others similarly situated
11                                     UNITED STATES DISTRICT COURT
12                                EASTERN DISTRICT OF CALIFORNIA
13

14    CLIFFORD ARMSTRONG, individually                    No. 2:19-cv-00550-JAM-EFB
      and on behalf of all others similarly
15    situated,
16                        Plaintiff,                      JOINT STIPULATION AND ORDER FOR
                                                          EXTENSION OF DEADLINE TO FILE
17            v.                                          MOTION FOR PRELIMINARY
                                                          APPROVAL
18    CODEFIED, INC., a Delaware
      corporation,
19
                          Defendant.
20

21
             Plaintiff Clifford Armstrong (“Plaintiff”) and Defendant Codefied, Inc. d/b/a Housecall Pro
22
     (“Defendant”), by and through their undersigned counsel, respectfully submit this Joint Stipulation
23
     to extend the deadline to submit a motion for preliminary approval of a class-wide settlement
24
     agreement (D.E. 21).
25
             1.      On August 16, 2019, the parties notified the Court that they reached an agreement
26
     in principle to settle the litigated claims in this case on a class-wide basis, subject to Court approval.
27
             2.      Pursuant to this Court’s Order (D.E. 21), September 9, 2019 is the deadline to submit
28
                                                          1
 1   a motion for preliminary approval.
 2           3.      The parties are in the process of drafting a written Settlement Agreement and related
 3   documents and request a brief extension of time up to and including September 13, 2019 to finalize
 4   the Settlement Agreement and move for preliminary approval.
 5           4.      This brief extension of time is requested in good faith and will not prejudice either
 6   party to this action.
 7           5.      The parties have not previously requested an extension of any deadline associated
 8   with the motion for preliminary approval, and the requested continuance will not impact any other
 9   deadlines in the action.
10
             Date: September 9, 2019                        Respectfully submitted,
11

12                                             By: s/ Rachel E. Kaufman
                                                  Rachel E. Kaufman, Esq.
13                                                Avi R. Kaufman, Esq.
                                                  KAUFMAN P.A.
14                                                400 NW 26th Street
                                                  Miami, FL 33127
15
                                                  Telephone: (305) 469-5881
16                                                Email: rachel@kaufmanpa.com

17                                                 Amanda Benedict, Esq.
                                                   LAW OFFICE OF AMANDA BENEDICT
18                                                 7710 Hazard Center Drive, Ste E104
                                                   San Diego, CA 92108
19
                                                   Telephone: (760) 822-1911
20                                                 amanda@amandabenedict.com

21                                                 Counsel for Plaintiff and all others similarly situated
22                                              By: s/ Michael Weed
                                                  Michael Weed (SBN 199675)
23
                                                  ORRICK, HERRINGTON & SUTCLIFFE LLP
24                                                400 Capitol Mall, Suite 300
                                                  Sacramento, CA 95814
25                                                Telephone: (916) 447-9200
                                                  Email: mweed@orrick.com
26

27                                                 Counsel for Defendant Codefied, Inc.

28
                                                        2
 1
     IT IS SO ORDERED, this 9th day of September, 2019 in Sacramento, California.
 2

 3                                     /s/ John A. Mendez_____________________
                                       JOHN A. MENDEZ
 4                                     HONORABLE DISTRICT COURT JUDGE

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           3
